DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “a cell voltage for the common battery cell measured by the first BCC” twice. It is unclear if these are referring to the same cell voltage value or different cell voltage values. If they are the same please change the second to “the cell voltage value” otherwise please label them distinctly. 
Claims 4 and 16 are rejected based on their inherited issues from the claims which the depend on. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gorbold (US 2011/0004427 A1).
	In claim 1, Gorbold discloses a system for battery management (Fig. 2), comprising: a first battery cell controller (BCC) (Fig. 2, 210.1) coupled to monitor a first stack of battery cells (Fig. 2, 220 Ch1-6); and a second BCC coupled (Fig. 2, 210.2) to monitor a second stack of battery cells (Fig. 2, 220 Ch6-11) wherein at least one battery cell is a common battery cell shared by the first stack of battery cells and the second stack of battery cells (Fig. 2, 220 Ch6, Par. 21).

	In claim 2, Gorbold discloses a controller (Fig. 2, 230) coupled to receive digital values representing monitored cell voltages from the first BCC and the second BCC (Par. 20, Fig. 6, 610, 690).
	
	In claim 3, Gorbold discloses all of claim 2. Gorbold further discloses wherein the controller is configured to determine a failure (Par. 26 “error”) of the first BCC or the second BCC by comparing a first digital value representing a cell voltage for the common battery cell measured by the first BCC and a second digital value representing a cell voltage for the common battery cell measured by the first BCC (Par. 26-27).

	In claim 4, Gorbold discloses all of claim 3. Gorbold further discloses wherein the controller is further configured to use digital values associated with diagnostic voltage levels to determine the failure of the first BCC or the second BCC (Par. 26-27).
In claim 5, Gorbold discloses all of claim 1. Gorbold further discloses wherein only a single battery cell is a common battery cell shared by the first stack of battery cells and the second stack of battery cells (Fig. 2, 220 Ch6, Par. 21).

In claim 6, Gorbold discloses all of claim 5. Gorbold further discloses wherein the single battery cell is a top battery cell within the first stack of battery cells and a bottom battery cell within the second stack of battery cells (Fig. 2, 220 Ch6, Par. 21).

In claim 7, Gorbold discloses all of claim 1. Gorbold further discloses one or more additional BCCs, each additional BCC being coupled to monitor an additional stack of battery cells having at least one battery cell shared with a stack of battery cells monitored by another BCC (Fig. 2, 210.3…210.3=m Par. 21).

In claim 8, Gorbold discloses all of claim 1. Gorbold further discloses wherein each BCC comprises a multiplexer coupled to receive voltage levels from the battery cells as inputs (Fig. 3, 320, Par. 22), the multiplexer selecting one of the voltage levels as an output to monitor based upon a control signal (Fig. 3, 370, see Fig. 6).

In claim 9, Gorbold discloses all of claim 8. Gorbold further discloses wherein the multiplexer in each BCC also receives a diagnostic voltage level as an input that is selectable as the output based upon the control signal (See Fig. 5 and 6).

In claim 10, Gorbold discloses all of claim 8. Gorbold further discloses wherein each BCC further comprises a level shifter coupled to receive the output of the multiplexer (Fig. 3, Par. 18), an analog- to-digital converter (ADC) coupled to receive an output of the level shifter (Fig. 3, 310), and a logic circuit coupled to receive a digital value from the ADC and to output the control signal (Fig. 3, 370).

In claim 11, Brobold discloses a method for battery management (Fig. 2), comprising: monitoring a first stack of battery cells (Fig. 2, 220, Ch1-6) with a first battery cell controller (BCC) (Fig. 2, 210.1); monitoring a second stack of battery cells (Fig. 2, 220, Ch6-11) with a second BCC (Fig. 2, 210.2), wherein at least one battery cell is a common battery cell shared by the first stack of battery cells and the second stack of battery cells (Fig. 2, 220, Ch6); determining a failure of the first BCC or the second BCC based upon monitoring of the common battery cell (Par. 26 “error”); and taking at least one action to protect a battery pack including the first stack of battery cells and the second stack of battery cells based upon the determining (Par. 26 “corrects”).

In claim 13, Gorbold discloses all of claim 11. Gorbold further discloses wherein the at least one action comprises transmitting a warning message indicating the failure (Fig. 5, 580).

In claim 14, Gorbold discloses all of claim 11. Gorbold further discloses generating with the first BCC and the second BCC digital values representing monitored cell voltages (Par. 20, Fig. 6, 610, 690).

In claim 15, Gorbold discloses all of claim 14. Gorbold further discloses wherein the determining comprises determining, with a controller (Fig. 3, 370), the failure of the first BCC or the second BCC by comparing a first digital value representing a cell voltage for the common battery cell measured by the first BCC and a second digital value representing a cell voltage for the common battery cell measured by the first BCC (Par. 26-27).

In claim 16, Gorbold discloses all of claim 15. Gorbold further discloses with the controller, using digital values associated with diagnostic voltage levels to determine the failure of the first BCC or the second BCC (Par. 26-27).

In claim 17, Gorbold discloses all of claim 11. Gorbold further discloses wherein only a single battery cell is a common battery cell shared by the first stack of battery cells and the second stack of battery cells, and wherein the single battery cell is a top battery cell within the first stack of battery cells and a bottom battery cell within the second stack of battery cells (Fig. 2, 220 Ch6, Par. 21).

In claim 18, Gorbold discloses all of claim 11. Gorbold further discloses monitoring one or more additional stacks of battery cells with an additional BCC for each additional stack of battery cells, each additional stack of battery cells having at least one battery cell shared with a stack of battery cells monitored by another BCC (Fig. 2, 210.3…210.3=m Par. 21).

In claim 19, Gorbold discloses all of claim 11. Gorbold further discloses comprising, for each of the first BCC and the second BCC, receiving voltage levels from the battery cells as inputs to a multiplexer and selecting one of the voltage levels as an output to monitor from the multiplexer based upon a control signal (See Fig. 5 and 6).

In claim 20, Gorbold discloses all of claim 19. Gorbold further discloses comprising, for each of the first BCC and the second BCC, receiving a diagnostic voltage level as an input to the multiplexer that is selectable as the output based upon the control signal (See Fig. 5 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gorbold in view of Fifield (US 20190302186 A1).

In claim 12, Gorbold discloses all of claim 11. Gorbold does not explicitly disclose wherein the at least one action comprises shutting down the first BCC if the failure is detect in the first BCC or shutting down the second BCC if the failure is detected in the second BCC.
Fifield teaches wherein the at least one action comprises shutting down the first BCC if the failure is detect in the first BCC or shutting down the second BCC if the failure is detected in the second BCC (Fig. 4, 410, Par. 64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the at least one action comprises shutting down the first BCC if the failure is detect in the first BCC or shutting down the second BCC if the failure is detected in the second BCC as taught by Fifield in Gorbold in order to reduce overall power consumption (Fifield Par. 64) thus leading to a more efficient system. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140055896 A1, SEMICONDUCTOR DEVICE AND BATTERY VOLTAGE MONITORING DEVICE; US 20130240323 A1, DEVICE FOR FOLDING ELECTRODE ASSEMBLY.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.J.B/Examiner, Art Unit 2857    

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857                                                                                                                                                                                                        11/21/2022